Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 07/27/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/27/2020 have been entered.
Priority
This application, filed 07/22/2016, Pub. No. U.S. 2017/0030899 A1, claims foreign priority to JP 2015-152795, filed 07/31/2015.
Status of Claims
Claims 10, 12-16 and 20 are currently pending.  Claims 1-20 have been originally pending and subject to the species election requirement mailed 03/30/2018.  Claims 4-6 have been cancelled, and Claims 1, 14, 19 and 20 have been amended, as set forth in Applicant’s amendment filed 11/07/2018.  Claims 1, 19 and 20 have been amended, and Claims 21-23 have been added, as set forth in Applicant’s Amendment filed 03/13/2019.  Claims 1, 19 and 20 have been amended, and Claims 21-23 have been cancelled, as set forth in Applicant’s Amendment filed 01/23/2020.  Claims 10, 12, 13 and 20 have been  allowed.
Information Disclosure Statement
The information disclosure statements, submitted on 08/20/2020, 12/30/2020 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  
Withdrawn Objections/Rejections
The objections to / rejections of the claims set forth in the Final Office Action mailed 02/27/2020 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interview with Alan C. Townsley on 03/08/2021. 
Claims 15, 16 and 20 are amended to read as follows:
15.	The method according to claim 10, wherein the labeling substance is [Symbol font/0x62]-galactosidase or alkaline phosphatase.

16.	The method according to claim 10, wherein the signal is luminescence, fluorescence or color development.

20.	A method for detecting an analyte in a sample, comprising the steps of:
(A) forming a first complex comprising: 
an analyte;
a first antibody fragment which specifically binds to the analyte, wherein said first antibody fragment is a Fab or Fab’; 
a second antibody fragment which specifically binds to a site of the analyte, the site being different from a site to which the first antibody fragment specifically binds, wherein said second antibody fragment is a Fab or Fab’, and wherein said second antibody fragment is conjugated through a linker to a support that comprises a dinitrophenyl group and a biotin, wherein the support is bovine serum albumin (BSA); and 
an anti-dinitrophenyl antibody solid phase;
(B) separating a sandwich complex comprising the analyte, the first antibody fragment, and the second antibody fragment conjugated through the linker to the support, from the anti-dinitrophenyl antibody solid phase;
(C) allowing an avidin solid phase or a streptavidin solid phase to trap the sandwich complex to form a second complex; and
(D) detecting the analyte of the second complex,
wherein the linker is a polyethylene glycol chain, and wherein said polyethylene glycol chain has between 2 and 24 oxyethylene groups on average.

Withdrawal of Species Election Requirement
Claims 10, 12-16 and 20 are allowable.  The restriction requirement between inventions species (a)-(i), as set forth in the Office action mailed on 03/30/2018, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 10, 12-16 and 20 are allowed and renumbered as Claims 1-7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641